REQUESTED BY: L. Joe Stehlik, Pawnee County Attorney, Pawnee City, Nebraska
Whether a truck used exclusively for well drilling and a water tank truck used exclusively for the purpose of transporting water to a well site are exempted from the requirements of motor vehicle inspection under Neb.Rev.Stat. 60-1701
(1980 Supp.) (The vehicles in question are currently registered).
The described vehicles are not exempt and are required to be inspected pursuant to said statute.
Pursuant to a previous Attorney General's Opinion, No. 164, dated April 4, 1974, the described vehicles are considered to be well boring apparatus and are therefore exempt from registration requirements. You have indicated, however, that these vehicles are currently registered. Your specific question is whether or not these vehicles are also exempt from the safety inspection requirements in Neb.Rev.Stat. § 60-1701 (1980 Supp.), which provides in part: `No person shall operate any motor vehicle, semi trailer, or school bus subject to the provisions of section79-488, except implements of husbandry subject to section60-333 and motor vehicles and trailers registered pursuant to section 60-305.09, without the required certificate of inspection and approval.'
It is important to note that the exemption from registration is based upon the exclusive use of these vehicles in connection with well boring. If, in fact, these vehicles are used for non-exempt purposes they are then subject to registration. The logical assumption to be made is that if these vehicles are currently registered, they are being used in connection with non-exempt activities. Therefore, since these motor vehicles are not specifically exempted from the provisions of section 60-1701, they are required to be inspected as provided in that section.
Sincerely, PAUL L. DOUGLAS Attorney General Ruth Anne E. Galter Assistant Attorney General APPROVED:Paul L. Douglas
Attorney General